t c memo united_states tax_court rose a wodack petitioner v commissioner of internal revenue respondent docket no filed date rose a wodack pro_se richard charles grosenick and mark j miller for respondent memorandum opinion paris judge respondent determined a deficiency in federal_income_tax of dollar_figure for petitioner’s taxable_year the only issue before the court is whether petitioner is entitled to the first-time_homebuyer credit under sec_36 the court holds that petitioner is not entitled to the credit background the parties submitted this case fully stipulated without trial pursuant to rule the parties’ stipulations of facts are hereby incorporated by reference and are found accordingly at the time of the filing of the petition petitioner resided in wisconsin on date petitioner entered into a seller-financed land_contract for a tract of land and a residence property or property at issue with howard schlise petitioner and mr schlise are not related the land_contract states vendor sells and agrees to convey to purchaser upon the prompt and full performance of this contract by purchaser the following property together with the rents profits fixtures and other appurtenant interests and then describes the property at issue pursuant to the land_contract petitioner agreed to pay mr schlise dollar_figure for the property the land_contract specified that petitioner was to pay dollar_figure upon execution of the contract and make monthly payments of dollar_figure over a unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure five-year term_interest accrued at the rate of the land_contract called for full payment of the outstanding balance by date but stated that t he purchaser may request an extension of land_contract for an additional five years provided the purchaser has given days written notice of such intention to extend and provided the interest is recalculated pincite points above prime rate as quoted in the wall street journal and the principal is amortized over years under the contract petitioner was required to pay mr schlise annual property taxes special_assessments and fire and other required insurance premiums mr schlise was to hold these amounts in escrow and apply the payments to the obligations when they became due petitioner agreed to keep the improvements on the property insured in an amount at least equal to the balance owed under the contract petitioner further agreed not to commit waste to keep the property in good tenantable condition and repair to keep the property from superior liens and to comply with all laws affecting the property in return petitioner had the right to take possession of the property at the time of the closing and could improve the property without permission another paragraph of the contract contemplates that petitioner will pay property taxes assessments and insurance premiums directly and deliver receipts showing such payment to mr schlise upon demand the land_contract also vested mr schlise with certain rights and obligations upon petitioner’s paying the principal and interest in full mr schlise had the obligation to execute and deliver to purchaser a warranty deed in fee simple of the property free and clear of all liens and encumbrances with certain exceptions not relevant here mr schlise also had the right which terminated five years from closing to repurchase the property at the original purchase_price if petitioner put the property up for sale he also had certain rights upon petitioner’s default including the right of strict_foreclosure the right to sue for specific performance by full payment through judicial sale the right to sue at law for the entire unpaid purchase_price the right to initiate a quiet title action and the right to have petitioner ejected from the property and to have a receiver appointed to collect rents moreover mr schlise could demand full payment of the remaining balance if petitioner transferred any interest in the property without his permission petitioner resided at the property at issue made timely monthly payments and renewed the land_contract for two additional five-year terms without issue mr schlise passed away on date mr schlise’s interest in the property at issue passed to the schlise family_trust when the contract’s third five-year period was coming to an end in petitioner requested that the schlise family_trust renew the contract for another five years or until such time as she could procure a conventional mortgage mr schlise’s son’s attorney chose not to renew the contract for another five years petitioner therefore decided to pay in full the balance owing upon expiration of the contract the contract expired in date petitioner contacted attorney philip johnson to request the payoff figure on date mr johnson wrote a letter stating that the payoff figure on date was dollar_figure on date petitioner obtained a loan through a promissory note with riverside finance inc for dollar_figure riverside finance paid dollar_figure by check to the schlise trust out of these proceeds the schlise family_trust transferred the deed to petitioner in date on her federal_income_tax return for taxable_year petitioner claimed a first-time_homebuyer credit of dollar_figure pursuant to sec_36 after an it is unclear whether the attorney was acting as the trustee of the schlise family_trust or as mr schlise’s son’s representative it is unclear whether philip johnson was the same attorney who chose not to extend the contract this figure equals the dollar_figure that mr johnson provided petitioner as a payoff figure for date adjusted downward for two days’ per_diem of dollar_figure each as calculated by mr johnson the deed is not part of the record examination respondent sent petitioner a notice_of_deficiency on date disallowing the credit on date petitioner filed a timely petition in this court for redetermination discussion the commissioner’s determination_of_a_deficiency is generally presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 moreover deductions and credits are matters of legislative grace and the taxpayer bears the burden of proving entitlement to any deductions or credits claimed see 503_us_79 292_us_435 pursuant to sec_36 a first-time_homebuyer of a principal_residence is entitled to a credit of of the purchase_price not to exceed dollar_figure the taxpayer must have purchased the residence on or after date and before date sec_36 the term first-time_homebuyer is defined in sec_36 to mean any individual if such individual had no present ownership the credit was later extended to apply to purchases made on or after date and before date see sec_36 as amended by the worker homeownership and business assistance act of pub_l_no sec_11 sec_123 stat pincite interest in a principal_residence during the 3-year period ending on the date of the purchase of the principal_residence to which this section applies as pertinent here the term purchase is defined in sec_36 to mean any acquisition the only issue is whether petitioner purchased the property at issue on or after date and before date petitioner contends that she purchased the property in date when she paid the schlise family_trust the remaining balance under the land_contract and received the deed to the property respondent asserts that petitioner purchased the property within the meaning of sec_36 on date because under wisconsin law petitioner had equitable_title to the property upon execution of the land_contract and petitioner had possession of the property and enjoyed the benefits_and_burdens_of_ownership beginning in in determining when a purchase occurred for purposes of the first-time_homebuyer credit the court has looked to when the benefits_and_burdens_of_ownership have shifted see 137_tc_159 see also 68_tc_115 analyzing when the transfer of property occurred for purposes of real_estate depreciation and mortgage interest deductions generally a transfer is complete upon the earlier of the transfer of title or the shift of the benefits_and_burdens_of_ownership woods v commissioner t c pincite 66_tc_904 citing 430_f2d_1019 6th cir aff’g 51_tc_290 state law determines a taxpayer’s property rights see 472_us_713 138_tc_395 woods v commissioner t c pincite federal tax consequences are decided under federal_law patel v commissioner t c pincite woods v commissioner t c pincite accordingly the court looks to wisconsin law to determine what rights petitioner had in the property at issue the court considers the substance of the property rights under state law including the benefits and burdens of such rights and not merely the labels that the state gives to these rights or the conclusions it draws from them 535_us_274 patel v commissioner t c pincite among the factors which this and other courts have cited as indicative of the benefits_and_burdens_of_ownership are a right to possession an obligation to pay taxes assessments and charges against the property a responsibility for insuring the property a duty to maintain the property a right to improve the property without the seller’s consent a bearing of the risk of loss and a right to obtain legal_title at any time by paying the balance of the full purchase_price see 115_tc_605 goldberg v commissioner tcmemo_1997_74 aff’d without published opinion 246_f3d_674 9th cir see also 749_f2d_1483 11th cir aff’g in part rev’g in part tcmemo_1981_ 77_tc_1221 musgrave v commissioner tcmemo_2000_285 berger v commissioner tcmemo_1996_76 spyglass partners v commissioner tcmemo_1995_452 when a buyer by virtue of these incidents would be considered to have obtained equitable ownership under state law a sale will generally be deemed completed for federal tax purposes keith v commissioner t c pincite under wisconsin law the doctrine_of equitable conversion governs sales of property city of milwaukee v greenberg n w 2d wis kallenbach v lake publ’ns inc n w 2d as stated by the wisconsin supreme court a land_contract vendor holds legal_title as security for the unpaid balance of the contract while the land_contract vendee holds equitable_title holding equitable_title in effect gives the land_contract vendee full rights of ownership the land_contract vendee has liabilities generally attributed to ownership such as payment of taxes and is also generally liable as the owner to third parties injured on the property steiner v wis am mut ins co n w 2d wis fn refs omitted although the vendor’s interest in the land is not identical to that of a mortgagee’s the vendor under a land_contract holds bare_legal_title as security for the unpaid balance greenberg n w 2d pincite the court holds that under wisconsin law petitioner became the equitable owner of the property at issue as of date the effective date of the land_contract petitioner obtained the benefits_and_burdens_of_ownership at that time she had the right of possession and made the property her principal_residence as required by the contract petitioner paid the real_property_taxes assessments and insurance she also had an obligation to maintain the property and could improve the property without permission under wisconsin law petitioner bore the risk of loss see steiner n w 2d pincite she also had the right to obtain legal_title by paying the remaining balance under the contract and though petitioner had to seek mr schlise’s permission to transfer any interest in the property the court does not find this inconsistent with mr schlise’s rights as a creditor see id pincite holding equitable_title in effect gives the land_contract vendee ‘full rights’ of ownership including the ability to ‘sell lease or encumber the real_estate subject_to the rights of the vendor unless the contract provides to the contrary ’ quoting martin j greenberg henry r pinekenstein wisconsin land_contract sec_2 the decision not to renew the contract did not affect petitioner’s status as owner of the property as her rights and obligations under state law did not change at that time moreover there is no indication that the benefits_and_burdens_of_ownership shifted briefly to the schlise family_trust upon expiration of the contract in date until petitioner obtained full legal_title in date petitioner continued to reside at the property and presumably was still liable for taxes insurance premiums and the like accordingly the court finds that for purposes of sec_36 petitioner purchased the real_property in question on date and thus not on or after date and before date as required by sec_36 on that record the court holds that petitioner is not entitled to the first-time_homebuyer credit under sec_36 for her taxable_year even if petitioner briefly lost her status as the property’s equitable owner between the expiration of the third contract renewal and her procurement of legal_title to the property she still would not qualify for the credit as she would not be considered a first-time_homebuyer under those circumstances see sec_36 the term ‘first-time homebuyer’ means any individual if such individual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the 3-year period ending on the date of the purchase of the principal_residence to which this section applies to reflect the foregoing decision will be entered for respondent
